DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were presented for claim 11 in the November 29, 2021 Office Action, and those are now applicable to claim 1 and claim 12. Pressure sensors arranged on the compaction roller that are transparent to radiation emitted by the radiation source in the claimed are simply not taught by or obvious over the prior art.  DE102015008313 was carefully reconsidered (especially Fig. 2), and while this reference provides a radiation source (42) for detecting laying errors, there are no transparent pressure sensors.
The Examiner contacted Applicant’s representative on or about April 5, 2022 to discuss the claim objection on page 2 of the November 29, 2021 Office Action.  The Examiner proposed to add “through the compaction roller” after “band” in line 11 of claim 1 (and similarly to claim 12) as set forth in the attached interview summary.  No agreement was reached by April 22, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742